Citation Nr: 1028792	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, R.D.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1968 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.
 
In June 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  A June 1969 rating decision denied the appellant's claim for 
entitlement to service connection for a back condition, on the 
basis of no in-service incurrence of spondylolysis and no 
findings of any permanent aggravation of pre-existing low back 
strain.  

2.  A February 1996 rating decision denied the appellant's claim 
to reopen his claim for entitlement to service connection for low 
back strain because the new evidence received did not show a 
diagnosis of or treatment for low back strain.

2.  The appellant did not file a timely notice of disagreement 
with the June 1969 and February 1996 rating decisions.           

3.  Evidence received subsequent to the February 1996 rating 
decision is new, but is not material, as it does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a low back disability.




CONCLUSIONS OF LAW

1.  The June 1969 and February 1996 rating decisions are final as 
to the claim of service connection for a low back disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received since the 
February 1996 rating decision to reopen the claim of entitlement 
to service connection for a low back disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the appellant be 
given notice of the elements of service connection, the elements 
of new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in February 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A May 2007 letter notified the appellant of 
how VA determines the appropriate disability rating and effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
February 2006 letter provided notice of the elements of new and 
material evidence and the reasons for the prior denial.  The 
criteria of Kent are satisfied.  See Kent, supra.  

Although the May 2007 letter was not sent prior to initial 
adjudication of the claim, the claim was readjudicated and a 
supplemental statement of the case (SSOC) was issued in October 
2008.  Additionally, since the Board has concluded that new and 
material evidence has not been received for the claim for service 
connection, reopening is not warranted and any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant requested records from  Dr. D.G. in March 2006.  Dr. 
D.G. responded that no records were found for the appellant and 
noted that he only keeps records for seven years.  The appellant 
requested records from Dr. P.A. and Dr. B. of West Kentucky 
Medical in April 2007.  The RO requested records from Dr. P.A. in 
a May 2007 letter.  There is no indication Dr. P.A. responded to 
the letter.  However, medical records from Dr. P.A. have been 
associated with the claims folder.  Although there is no 
indication records were requested from West Kentucky Medical, the 
Board finds that this error is harmless.  The appellant indicated 
that the records were for current treatment.  To reopen his 
claim, the appellant needs evidence that his back disability was 
aggravated by or incurred in service.  As current medical records 
showing the appellant has a back disability would not be material 
to the appellant's claim, the error is harmless.  The appellant's 
Social Security Administration records have been associated with 
the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with 
his petition to reopen.  As discussed below, the Board concludes 
that new and material evidence has not been received on this 
claim.  Accordingly, there is no duty to provide an examination 
and no error exists.  See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Applicable Law

A. New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously received 
by agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been received, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

B.  Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) Evidence 
of a current disability for which secondary service connection is 
sought; (2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between the 
two.  See Wallin v. West, 11 Vet. App. 509-512 (1998).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2009).  A veteran who served during a period of war, like the 
appellant, is presumed to be in sound condition when he entered 
into military service except for conditions noted on entrance 
medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  
Where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the presumption 
does not attach, and the issue becomes whether the disease or 
injury was aggravated during service.  Id.

III. Analysis of Claim to Reopen

In the June 1969 rating decision, the RO denied service 
connection for a back condition because low back strain existed 
prior to service and was not aggravated during service.  
Additionally, spondylolysis was not found on VA examination or 
verified in service.  The rating decision notes that in October 
1968, an orthopedic consult revealed that the appellant 
complained of persistent lumbosacral pain for over a year dating 
back to an original injury three years previously.  The rating 
decision was mailed to the appellant in July 1969, with an 
explanation of the appellant's rights to appeal the rating 
decision.  To file an appeal, an appellant must file a notice of 
disagreement within one year of the date that notice of the 
rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2009).  A review of the claims folder reflects that 
the appellant did not submit any documentation to the VA within 
one year of the June 1969 rating decision.  Since the appellant 
did not file a notice of disagreement within one year of 
receiving notice of the June 1969 rating decision, the decision 
became final.  38 U.S.C.A. § 7105.   

The appellant filed claims to reopen his claim for entitlement to 
service connection for a back injury in May 1995.  A February 
1996 rating decision denied the appellant's claim as the evidence 
received did not show a diagnosis of or treatment for low back 
strain.  Several notes indicated the back was normal or within 
normal limits.  The rating decision was mailed to the appellant 
in February 1996, with an explanation of the appellant's rights 
to appeal the rating decision.  There is no correspondence from 
the appellant until he filed this claim in January 2006.  Since 
the appellant did not file a notice of disagreement within one 
year of receiving notice of the February 1996 rating decision, 
the decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, 
in February 1996, included the appellant's service treatment 
records and private medical records.  A November 1967 examination 
report upon entrance into service reflected that the appellant's 
spine was normal.  An October 1968 service treatment record 
indicated the appellant reported that he injured his back three 
years ago, but had no problems until recently.  A February 1969 
service medical report reflected that the appellant had a three 
year history of low back pain secondary to lifting a heavy 
object.  The report noted that the appellant had a diagnosis of 
pain in his back (spondylolysis, bilateral, L5) which existed 
prior to entry into service and was not permanently aggravated by 
service beyond the normal progression of the disease.  The 
appellant was recommended to be discharged from service as a 
result of the disability.  The evidence also included the 
appellant's VA treatment records from September 1994 to August 
1995.  An August 1995 x-ray report indicated the appellant had a 
history of low back pain and had minimal symmetric disk bulges.  
There was no nerve root impingement or spinal stenosis.  

The evidence added to the record subsequent to the last final 
denial, in February 1996, includes VA and private treatment 
records.  A July 2000 private treatment record reflected that the 
appellant had a more than thirty year complaint of low back pain 
which became progressively worse over the last few years.  A May 
2003 Social Security Administration examination report reflected 
that the appellant reported having a history of low back pain 
since 1969.  He reported that he continued to have pain, but on 
the date of the examination in May 2003, he was pain-free.  An 
April 2004 initial consultation report from P.A., M.D., reflected 
that the appellant reported having chronic, recurrent low back 
pain since 1969.  An April 2004 thoracic spine MRI ordered by 
P.A., M.D., indicated there was a prominent bulge at the T5-T6 
level, which appeared to lie against the cord.  There was a 
minimal bulge at the T8-T9 level, which did not appear to be 
displacing the cord.  In a December 2004 Social Security 
Administration examination report, the appellant reported that he 
had experienced back problems all his life, since the military.  
A July 2005 x-ray report of the lumbar spine reflected that the 
appellant's vertebral bodies were normally aligned.  Minimal disc 
degenerative changes were noted at L5-S1 and L1-2.  There was no 
spondylolysis, spondylolisthesis or evidence of a fracture.  In 
an August 2005 VA treatment record, a VA physician found that 
MRIs revealed no significant abnormalities.  There was no 
pathology in the lumbar region which would explain the 
appellant's symptoms.  In an April 2006 physical capacity 
evaluation, a VA physician stated that the appellant was unable 
to do most physical activities due to severe back pain that often 
caused him to fall to the ground.  The physician noted that the 
appellant was extremely debilitated.  Other VA treatment record 
and private treatment records also indicated that the appellant 
complained of having back pain since service.  

The Board finds that the evidence added to the record since the 
last final denial, when considered in conjunction with the record 
as a whole, is not cumulative and redundant, and was not of 
record at the time of the February 1996 rating decision.    In 
particular, the Board notes that the private medical records 
received since the last final denial reveal that the appellant's 
lumbar spine had disc degenerative changes and his back pain 
caused him to be extremely debilitated, which was not previously 
clinically established or considered by the agency decision 
makers.  Thus, the evidence is new and not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened.  However, the 
Board does not find the "new" evidence to be material.  As 
previously noted, "material" evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Additionally, new and material evidence must also raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Board notes that the June 1969 rating decision found that low 
back strain existed prior to service.  The RO found, based on a 
review of the service medical records, including an October 1968 
orthopedic consult revealing that the appellant complained of 
persistent lumbosacral pain for over a year dating back to an 
original injury three years previously, that the evidence did not 
show that low back strain was aggravated by service.  The rating 
decision also noted that spondylolysis was not found on VA 
examination and never really verified while the appellant was in 
service.  The RO found the evidence was insufficient to establish 
service connection for the alleged disability.  The Board again 
notes that in order for evidence to be considered "material" 
evidence, it must relate to an unestablished fact necessary to 
substantiate the claim and the evidence, as a whole, must raise a 
reasonable possibility of substantiating the claim.  The VA and 
private treatment records received by VA since the appellant 
filed to reopen his service connection claim go toward 
establishing a current disability.  However, the new evidence 
does not include any medical opinion of record, private or VA, 
that suggests that the appellant had a pre-existing back 
disability that was permanently aggravated by active service or 
shows that the appellant's back disability was incurred in 
service.  Therefore, the Board finds that the new evidence does 
not raise a reasonable possibility of substantiating the claim.  

In the absence of evidence showing that a current back disability 
was aggravated by or incurred in service, the Board finds that 
the element of the service connection claim that was missing at 
the time of the prior final denial remains deficient.  As such, 
the Board finds that new and material evidence has not been 
received to reopen the claim for service connection for a back 
disability.  The Board has considered the doctrine of giving the 
benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence not having been received, the claim for 
service connection for a low back disability is not reopened.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


